*445On Petition for a Eehearing.
Berkshire, J.
— During the preparation of the original opinion we overlooked the motion pending to dismiss the appeal.
The petition affords an opportunity to consider and pass upon the motion, which we are pleased to improve.
The action was instituted by the appellant to recover, as assets belonging to the estate of the decedent, a certain promissory note, and a mortgage given to secure the same, held for the benefit of the said Samuel, who was a minor, by his co-appellee as guardian.
The gravamen of the motion is that the appeal was not taken within the time, and in the manner prescribed in sections 2454, 2455, 2456 and 2457. These sections of the statute are found in the act for the settlement of decedents’ estates. This statute relates exclusively to the probate jurisdiction of the circuit court, and all of its sections and provisions appertain thereto. Section 2217, E. S. 1881, being the first section of said act, reads as follows:
“ The circuit courts of this State shall have exclusive original jurisdiction of all matters relating to the probate and contest of last wills and testaments, the granting of letters testamentary and of administration, and the settlement and distribution of decedents’ estates. The court granting the letters shall have exclusive jurisdiction of all matters touching the settlement and distribution of the estate whereon said letters shall have been granted.”
Sections 632 and 633, E. S. 1881, being sections 628 and 629 of the act governing proceedings in civil actions provide for appeals from the circuit and superior courts.
Section 633 reads as follows: “ Appeals in all cases hereafter tried must be taken within one year from the time the judgment is rendered. In all cases heretofore tried they must be taken within one year from the time this act takes *446effect; but the time allowed the appellant by the pre-existing law shall not be enlarged. Where the appellant is under legal disabilities at the time the judgment is rendered, he may have his appeal at any time within one year after the disability is removed.”
Filed Jan. 11, 1890.
The superior courts within the State are courts having general jurisdiction, but they have no probate jurisdiction.
The cause of action here involved is transitory, and could have been prosecuted in any court having general jurisdiction, where there was jurisdiction over the person, in any one of the superior courts of the State, or in the courts of another State.
If the cause of action was one within the probate jurisdiction of the circuit court, then the action was local to the particular court where the estate was being settled.
If the judgment in question had been rendered in one of our superior courts, or in one of the courts in another State, there can, we think, be no doubt but what, in the one case, the right of appeal as regulated by the civil code would prevail, and in the other the lex fori would control.
It must follow, therefore, that the provisions of the civil code must govern, though the judgment was rendered in the circuit court.
But if we hold that the motion to dismiss the appeal is well taken, the following cases must be overruled : Koons v. Mellett, post, p. 585; Heller v. Clark, 103 Ind. 591; Bennett v. Bennett, 102 Ind. 86; Browning v. McCracken, 97 Ind. 279; Miller v. Carmichael, 98 Ind. 236; Yearley v. Sharp, 96 Ind. 469; Hillenberg v. Bennett, 88 Ind. 540; Willson v. Binford, 74 Ind. 424; Rusk v. Gray, 74 Ind. 231; Seward v. Clark, 67 Ind. 289.
The motion to dismiss must be overruled.
After giving due consideration to that part of the petition that relates to the original opinion,we must still adhere thereto.
Petition overruled, with costs.